Exhibit 10.5

 

AMENDED AND RESTATED
PROMISSORY NOTE

 

US$191,400

April 11, 2003

New York, NY

 

 

FOR VALUE RECEIVED, on the Maturity Date (as defined below), IQI, Inc., a New
York corporation (“Maker” and also sometimes referred to herein as the
“Company”), promises to pay to the order of The Edward Blank 1995 Grantor
Retained Annuity Trust (“Holder”), at 435 East 87th Street, New York, New York 
10010, or at such other place as the Holder may from time to time designate in
writing, the principal sum of One Hundred Ninety-One Thousand Four Hundred
Dollars ($191,400), plus interest on the principal balance thereof from time to
time outstanding under this promissory note (the “Note”; this Note together with
the other 12% subordinated promissory note issued by the Borrower on the date
hereof to Edward Blank being collectively referred to as the “12% Notes”) at the
rate and upon the terms set forth below.

 

1.                                       Interest.  Commencing on the date
hereof and continuing until repayment in full, interest shall accrue on the
principal balance outstanding hereunder at a rate equal to twelve percent
(12.00%) per annum. Interest shall be computed on the basis of a three hundred
sixty (360) day year counting the number of actual days elapsed.

 

2.                                       Payments and Maturity.  Subject to the
provisions of Sections 4 and 5 hereof, the unpaid principal sum, together with
interest thereon at the rate provided above, shall be payable as follows:

 

(a)                                  Interest only on the unpaid principal sum
shall be due and payable semi-annually, on each January 31 and July 31
commencing on July 31, 2003; and

 

(b)                                 Unless the Company elects to prepay pursuant
to Section 3(a) hereof, or unless the Company is required to prepay pursuant to
Section 3(b) hereof, the unpaid principal sum, together with interest accrued
and unpaid thereon, shall be due and payable at 10:00 a.m., New York time, on
the Maturity Date.  As used herein, the term “Maturity Date” shall mean April
17, 2004; provided, however, that if the Senior Indebtedness (as defined below)
shall not have been paid in full on or before April 15, 2004, then the Maturity
Date shall mean July 16, 2004.

 

--------------------------------------------------------------------------------


 

3.                                       Prepayment.

 

(a)                                  Subject to the provisions of Section 4,
this Amended and Restated Promissory Note (this “Note”) may be prepaid in whole
or in part at any time without notice, premium or penalty.  The Maker shall give
the Holder of this Note at least thirty days prior written notice of any
prepayment under this Section 3(a).  Subject to the provisions of Section 4
hereof, the amount of any partial prepayment shall first be applied to accrued
but unpaid interest owing on this Note and then to the unpaid principal balance
hereof.

 

(b)                                 This Note shall automatically become due and
payable on the day that:  (i) the Company consummates its initial public
offering pursuant to a registration statement declared effective by the
Securities and Exchange Commission of common stock (the “IPO”), or (ii) the date
of effectiveness of a “Company Sale”, provided, that the maturity date of the
Senior Indebtedness has not (on or prior to the date of the IPO or Company Sale)
been accelerated, in which case such payment of this Note shall be subject to
Section 4.  A “Company Sale” shall be defined as any of (A) any sale,
assignment, conveyance, transfer, lease or other disposition, in one or a series
of transactions, of all or substantially all of the assets of the Company or
Aegis Communications Group, Inc., a Delaware corporation (“Aegis”), to any
person, or group of related persons other than to an “Affiliate” (as such term
is defined in the Stock Purchase Agreement dated October 24, 1996 by and among
the Maker, the Holder and various other parties) of the Company or Aegis;
(B) any consolidation, merger, recapitalization, or share exchange of the
Company or Aegis in which the holders of voting stock of the Company or Aegis,
respectively, immediately before the merger, consolidation, recapitalization, or
share exchange will not own 50% or more of the voting shares of the continuing
or surviving corporation or other entity (whether or not the Company or Aegis)
immediately after such consolidation, merger, recapitalization, or share
exchange; or (C) any sale or other disposition of voting stock of the Company or
Aegis representing 50% or more of the total voting power of the Company’s or
Aegis’ outstanding capital stock in one or a series of related transactions to
any person, or group of related persons, other than to Holder and Thayer Capital
Partners or any of their other respective affiliates.  The Maker shall give the
Holder at least 10 days prior written notice of the proposed consummation of any
Company Sale.

 

4.                                       Subordination of Note.

 

(a)                                  The Maker hereof agrees and the Holder by
its acceptance of this Note likewise agrees that the indebtedness represented by
this Note (the “Subordinated Indebtedness”) shall be subordinate pursuant to the
terms of this Note to the prior payment in full of all indebtedness, obligations
and liabilities of the Maker to the Lenders, the Issuers and the Agents parties
to (and as such terms are defined in) that certain Fourth Amended and Restated
Credit Agreement, dated as of April 11, 2003, as amended or otherwise modified
from time to time (the “Credit Agreement”) among the

 

2

--------------------------------------------------------------------------------


 

Maker, Aegis, the various financial institutions as are or may from time to time
become parties thereto (collectively, the “Lenders”) and The Bank of Nova Scotia
as the “Documentation Agent”, the “Syndication Agent” and as the “Administrative
Agent” (in such capacity, the “Administrative Agent”) for the Lenders, arising
out of or in connection with the Credit Agreement (providing for a Revolving
Loan Commitment Amount of $19,000,000), the Notes and/or any of the other Loan
Documents, as such capitalized terms are defined in the Credit Agreement, in
each case as the same may be modified, renewed, extended, refunded, refinanced,
replaced (through new loan or security agreements or otherwise), increased or
decreased from time to time (provided that the subordination provisions provided
hereunder shall not be effective in the event of any increase in the Lenders’
Commitments, as defined in the Credit Agreement, to an aggregate amount in
excess of 111.7% of the Lenders’ Commitments under the Credit Agreement as
initially executed, as such Lenders’ Commitments may be reduced subsequently on
account of permanent reductions made with respect to the Revolving Loan
Commitment Amount (as defined in the Credit Agreement)), including, without
limitation, as to all indebtedness, obligations and liabilities described in the
foregoing, all principal, interest (including any interest accruing subsequent
to the date of, or which would accrue but for, a filing or a petition or other
action commencing bankruptcy, insolvency or similar proceedings with respect to
the Maker, whether or not permitted as an enforceable claim against the Maker
pursuant to applicable bankruptcy, insolvency or reorganization laws), and
commitment, agency, facility, structuring, restructuring and other fees payable
in connection therewith, together with any and all other expenses, indemnities
or amounts payable in connection therewith, including all expenses incurred by
the Lender Parties (as defined below) in collecting all or any of the above or
enforcing any rights under the Credit Agreement, the Notes, each other Loan
Document, or any other agreement contemplated thereby (said indebtedness,
obligations and liabilities of the Maker referred to above being hereinafter
collectively referred to as the “Senior Indebtedness”; the Credit Agreement, the
Notes and the other Loan Documents being collectively referred to herein as the
“Senior Debt Documents” and the Lenders, the Issuers and the Agents being
collectively referred to herein as the “Lender Parties”).  As used in this Note,
the phrases “payment in full” and “paid in full” shall mean the payment in full
in cash of such amount or obligations.  To the extent any payment in respect of
the Senior Indebtedness (whether by or on behalf of the Maker, as proceeds of
security or enforcement of any right of setoff or otherwise) is declared to be
fraudulent or preferential, set aside or required to be paid to any receiver,
trustee in bankruptcy, liquidating trustee, agent or other similar persons under
the bankruptcy, insolvency, receivership, fraudulent conveyance or similar law,
then if such payment is recovered by, or paid over to, such receiver, trustee in
bankruptcy, liquidating trustee, agent or other similar person, the Senior
Indebtedness or part thereof originally intended to be satisfied shall be deemed
to be reinstated and outstanding as if such payment had not occurred.  To the
extent the obligation to repay any Senior Indebtedness is declared to be
fraudulent, invalid, or otherwise set aside under any bankruptcy, insolvency,
receivership, fraudulent conveyance or similar law, then the obligations so
declared fraudulent, invalid, or otherwise set aside (and all other amounts that
would come due with respect thereto had

 

3

--------------------------------------------------------------------------------


 

such obligations not been affected) shall be deemed to be reinstated and
outstanding as Senior Indebtedness for all purposes hereof as if such
declaration, invalidity or setting aside had not occurred.

 

Except with respect to the payment of accrued interest on the Note in accordance
with the provisions of Section 2 hereof, except as otherwise expressly provided
below, all Senior Indebtedness shall be paid in full and any commitments under
the Senior Debt Documents to extend credit shall be terminated before any
payment of principal or interest may be made on the Subordinated Indebtedness.

 

(b)                                 Upon (i) any acceleration of the maturity of
the Senior Indebtedness, (ii) any distribution, division or application, partial
or complete, voluntary or involuntary, by operation of law or otherwise, of all
or any part of the property, assets or business of the Maker upon any
dissolution, winding up, liquidation, or reorganization of the Maker, whether in
bankruptcy, insolvency, receivership, reorganization, or other similar
proceeding or upon an assignment for the benefit of creditors, any other
marshaling of the assets and liabilities of the Maker or any proceeding by or
against the Maker for any relief under any bankruptcy, reorganization or
insolvency law or laws relating to the relief of debtors, readjustment of
indebtedness or reorganization, or otherwise (all or any of the foregoing in
this subsection (b)(ii) being referred to as a “Bankruptcy Event”) or (iii) the
occurrence of a default in the payment of any principal or interest due under
the Credit Agreement (after the giving of any required notice and the lapse of
any applicable grace period in accordance with the terms of the Credit
Agreement, a “Payment Default”), which is not waived by the Lender Parties, and
which entitles the Lender Parties to accelerate the maturity of the Senior
Indebtedness (each such event in (i), (ii) and (iii) being referred to as a
“Subordination Event”) and until such Subordination Event is rescinded, waived
or otherwise cured:  (A) the Lender Parties shall first be entitled to receive
payment in full of the Senior Indebtedness, or provision shall be made for such
payment in cash, before the Holder is entitled to receive any payment on account
of any principal or interest owing on this Note; and (B) any payment by, or
distribution of assets of, the Maker of any kind or character, whether in cash,
property or securities, to which the Holder would be entitled except for the
provisions hereof shall be paid or delivered by the person making such payment
or distribution (whether a trustee in bankruptcy, a receiver or liquidating
trustee, or otherwise) directly to the Administrative Agent on behalf of the
Lender Parties to the extent necessary to make payment in full of the Senior
Indebtedness remaining unpaid after giving effect to any concurrent payment or
distribution (or provision therefor) to the Lender Parties, and the Holder shall
not receive any such payment or distribution or any benefit therefrom until the
Senior Indebtedness shall have been paid in full and satisfied; provided,
however, that at such time as an acceleration of maturity or Payment Default
described in clauses (i) or (iii) above is rescinded, cured or waived, then the
provisions of this subsection (b) shall no longer be effective with respect to
the event or occurrence which gave rise to such Subordination Event, and subject
to subsection (c) below, the Maker

 

4

--------------------------------------------------------------------------------


 

shall resume making any and all payments of interest and principal on this Note,
including any missed payments.

 

(c)                                  Upon the occurrence of an Event of Default
(as defined in the Credit Agreement) which is neither a Payment Default or a
Subordination Event and which is not waived by the Lender Parties (a
“Non-Payment Default”) and which would entitle the Lender Parties to accelerate
the maturity of the Senior Indebtedness (such event being referred to as a
“Payment Blockage Event”), no payment of principal or interest shall be made on
this Note and no distribution of the assets of Maker of any kind or character to
which the Holder would be entitled except for the provisions hereof shall be
paid or delivered for a period (a “Payment Blockage Period”) commencing on the
date of the receipt by the Maker from the Administrative Agent (a copy of which
the Maker agrees to give promptly and in any event no later than three days
following the Maker’s receipt thereof to the Holder) of written notice of such
Payment Blockage Event and ending on the earliest of (i) 179 days after such
receipt by the Maker of such notice of the Payment Blockage Event, (ii) the date
that the applicable Payment Blockage Event is waived by the Administrative Agent
on behalf of the Lender Parties, cured or ceases to exist or (iii) the date that
such Payment Blockage Period shall have been terminated by written notice to the
Maker from the Administrative Agent, a copy of which the Maker agrees to give
promptly and in no event later than three days following Maker’s receipt thereof
to the Holder, in each case after which the Maker shall resume making any and
all payments due under this Note in accordance with the provisions of Section 2
hereof, including any payments missed during the Payment Blockage Period.  If a
Payment Blockage Period is commenced (an “Initial Blockage Period”), additional
Payment Blockage Periods may be commenced during the Initial Blockage Period,
provided that no such additional Payment Blockage Period shall extend beyond the
expiration of the Initial Blockage Period.  After the expiration of an Initial
Blockage Period, no subsequent Payment Blockage Period may be commenced, until
at least 90 consecutive days shall have elapsed from the last day of the Initial
Blockage Period, even if a Payment Blockage Event shall occur during such 90-day
period.

 

(d)                                 So long as any of the Senior Indebtedness
shall remain outstanding or any Commitments under the Senior Debt Documents
shall be in effect, the Holder shall not (i) challenge the legality, the
validity, enforceability or priority of the Senior Indebtedness or the legality,
validity, enforceability, perfection or priority of the liens granted pursuant
to any of the Senior Debt Documents or the rights of the Lender Parties under
any of the Senior Debt Documents; (ii) except as provided in Section 5 hereof,
exercise any remedy or commence, prosecute or participate in any action, whether
private, judicial, equitable, administrative or otherwise, including without
limitation any bankruptcy case, against the Maker or any of its assets to
enforce any right under and in respect to the Subordinated Indebtedness; or
(iii) except as provided in Section 5 hereof, have any right to accelerate the
maturity of, or institute any proceedings to enforce, any indebtedness evidenced
by this Note or otherwise take any action to collect or seek

 

5

--------------------------------------------------------------------------------


 

enforcement of payment of the Subordinated Indebtedness or otherwise attempt to
recover payment of the Subordinated Indebtedness.

 

(e)                                  Should any payment of any part of the
Subordinated Indebtedness be received by Holder in violation of the provisions
of this Section 4, such payment shall be delivered forthwith to the
Administrative Agent on behalf of the Lender Parties by the Holder for
application to the Senior Indebtedness in the form received except for the
addition of any endorsement or assignment necessary to effect the transfer of
all rights therein to the Administrative Agent on behalf of the Lender Parties. 
The Administrative Agent is irrevocably authorized to supply any required
endorsement or assignment which may have been omitted.  Until such delivery, any
such payment or collateral shall be held by the Holder in trust for the
Administrative Agent on behalf of the Lender Parties and shall not be commingled
with other funds or property of the Holder.  The Holder further agrees not to
sell, assign, transfer, or endorse his claim or claims under the Subordinated
Indebtedness, no matter how evidenced, to anyone without obtaining such
transferee’s consent to be bound by the provisions, of this Section 4.

 

(f)                                    The Holder agrees and consents that the
Administrative Agent and the Lender Parties shall have uncontrolled power and
discretion, without notice to the Holder, to deal in any manner with the Senior
Indebtedness and with all principal, interest, late charges, costs, and expenses
payable by, or the liability of the Maker as borrower under the Senior Debt
Documents in such capacity (the “Borrower”) or any other obligor in respect of
the Senior Indebtedness and the Senior Debt Documents (such obligors, together
with the Borrower being referred to herein individually as an “Obligor”, and,
collectively, as the “Obligors”) to such Lender Parties arising therefrom, and
with any security and guarantees therefor, including, but not by way of
limitation, any release, surrender, extension, renewal, acceleration,
compromise, or substitution.

 

(g)                                 This Section 4 shall continue in full force
and effect until the Senior Indebtedness is paid in full and any Commitments
under the Senior Debt Documents to extend credit are terminated or expire.  The
Lender Parties may continue, without notice to the Holder, to extend Senior
Indebtedness on the faith of this Section 4 until the payment in full of all
Senior Indebtedness and the termination of all Commitments under the Senior Debt
Documents.

 

(h)                                 Subject to (and not until) the payment in
full of all the Senior Indebtedness, the Holder shall be subrogated to the
rights of the Lender Parties to receive payments or distributions of assets of
the Borrower made on the Senior Indebtedness until the principal of and interest
on this Note shall be paid in full; and, for the purposes of such subrogation,
no payments or distributions to or for the benefit of the Lender Parties of any
cash, property or securities to which the Holder would be entitled except for
the provisions of this Section 4 shall, as between the Borrower, its creditors
other than the Lender Parties and the Holder, be deemed to be a payment by the
Borrower to or on account of Senior Indebtedness, it being understood that these
provisions are and are

 

6

--------------------------------------------------------------------------------


 

intended solely for the purpose of defining the relative rights of the Holder,
on the one hand, and the Lender Parties and their representatives on the other
hand.

 

(i)                                     The Holder acknowledges and agrees that
the Lender Parties will be entering into the Credit Agreement and the other
Senior Debt Documents in reliance upon the subordination provided for herein,
and that the Lender Parties will continue to rely upon such provisions in
extending credit to the Borrower.  In furtherance of the foregoing, the Holder
hereby waives notice of or proof of reliance hereon and protest, demand for
payment and notice of default.

 

(j)                                     No present or future Lender Parties
shall be prejudiced in their right to enforce the subordination contained herein
in accordance with the terms hereof by any act or failure to act on the part of
the Borrower.

 

(k)                                  Nothing in this Section 4 is intended as
between the Maker and the Holder to impair in any way the obligation of the
Maker to pay all amounts due hereunder in accordance with the other provisions
of this Note and to perform and comply in all respects with all of its other
obligations under this Note in a timely manner.

 

5.                                       Holder’s Rights.

 

(a)                                  If (i) all the Senior Indebtedness shall
have become or be declared to be immediately due and payable, or (ii) the Maker
shall default in the payment of any interest payable under this Note when due,
and if any Senior Indebtedness is outstanding or any Commitments under the
Senior Debt are in effect and such default shall continue unremedied for a
period of six months, then, and in any such event, but subject to the provisions
of Section 4, the holders of 66-2/3% of the aggregate principal amount of
the 12% Notes then outstanding may at their option, by the delivery of written
notice to the Maker and the Administrative Agent, declare the 12% Notes to be
due and payable, whereupon (subject to the next two sentences) the unpaid
principal amount of and accrued interest on and all other amounts owing under
the 12% Notes shall forthwith mature and become due and payable, all without
presentment, demand, protest or other notice, all of which are hereby expressly
waived.  If payment of the Note is accelerated in accordance with the foregoing,
the Maker shall promptly notify the Administrative Agent of the acceleration. 
If any Senior Indebtedness is outstanding or any Commitments under the Senior
Debt Documents are in effect, neither the Maker nor any other person may pay the
12% Notes until 15 days after the Administrative Agent has received notice of
such acceleration and, in any event, may pay the 12% Notes only if such payments
are otherwise permitted pursuant to Section 4 at such time.

 

(b)                                 At any time after this Note is declared due
and payable, as provided above, the holders of 66-2/3% of the aggregate
principal amount of the 12% Notes then outstanding, by written notice to the
Maker, may rescind and annul any such declaration in respect of the 12% Notes
and its consequences if (x) the Maker has paid all overdue interest on the 12%
Notes, and (y) all Sub Debt Events of Default, other than

 

7

--------------------------------------------------------------------------------


 

non-payment of amounts which have become due solely by reason of such
declaration, have been cured or waived by such holders; provided, that no such
rescission and annulment shall extend to or affect any subsequent Sub Debt Event
of Default or impair any right consequent thereon.

 

(c)                                  Upon the occurrence of (i) a Company Sale,
(ii) an IPO or (iii) the Maturity Date, the Maker shall repay in full the
principal amount of the Subordinated Indebtedness, together with all accrued
interest thereon, and notwithstanding that any Senior Indebtedness is
outstanding on such repayment date, or that any Commitments under the Senior
Debt Documents are in effect on such repayment date, and notwithstanding the
provisions of Section 4, such repayment shall be made unless (x) a Bankruptcy
Event has occurred or (y) the maturity of the Senior Indebtedness has been
accelerated, in either of which case, any and all such repayments shall be
subject to Section 4.

 

6.                                       Unsecured Note.  This Note is not
secured by a security interest in any assets.

 

7.                                       Default Rate.  After the occurrence and
during the continuance of a Sub Debt Event of Default (as defined below), in
addition to all other rights and remedies, the outstanding principal balance of
this Note (and to the extent permitted by applicable law, all unpaid interest)
shall bear interest at a rate equal to fifteen percent (15%) per annum, or such
lesser rate which is the maximum rate of interest permitted by law.  A “Sub Debt
Event of Default” shall occur if:

 

(a)                                  default shall be made in the payment of any
amount of interest on this Note when due (without giving effect to any grace
period) and such default shall continue for a period of five days after the
Holder shall have sent the Maker written notice of such default; or

 

(b)                                 default shall be made in the payment of any
amount of principal due under this Note, when due; or

 

(c)                                  a Subordination Event shall have occurred
and be continuing; or

 

(d)                                 the Maker shall apply for or consent to the
appointment of a custodian, receiver, trustee or liquidator, or other
court-appointed fiduciary of all or a substantial part of its properties; or
such a custodian, receiver, trustee or liquidator or other court-appointed
fiduciary shall be appointed with or without the consent of the Maker; or the
Maker is generally not paying its debts as they become due by means of available
assets or is insolvent, or makes a general assignment for the benefits of
creditors; or the Maker files a voluntary petition in bankruptcy, or a petition
or an answer seeking reorganization or arrangement with creditors or seeking to
take advantage or any insolvency law, or an answer admitting the material
allegations of a petition in any bankruptcy, reorganization or insolvency
proceeding or has taken action for the purpose

 

8

--------------------------------------------------------------------------------


 

of effecting any of the foregoing; or within 60 days after the commencement of
any proceeding against the Maker seeking any reorganization, rehabilitation,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the U.S. Bankruptcy Code or any comparable state law or any
successor law or the appointment of any trustee, receiver, custodian,
liquidator, or other court-appointed fiduciary of the Maker or of all or any
substantial part of its properties, such order or appointment shall not have
been vacated or stayed on appeal or otherwise or if, within 60 days after the
expiration of any such stay, such order or appointment shall not have been
vacated.

 

8.                                       Collection Costs.  The Maker shall pay
the Holder the reasonable attorneys’ fees and costs incurred to collect the
unpaid principal balance and interest owing on this Note and otherwise to
enforce the Holder’s rights and remedies under this Note.

 

9.                                       Modifications; Waivers.  Subject to
subsection (b) below, (a) this Note may not be amended, modified, extended,
discharged or waived orally or by course of conduct, except by an agreement in
writing, signed by the party against whom enforcement of any amendment,
modification, extension, discharge, or waiver is sought.  A waiver of any
provision of this Note or of any breach thereof shall not be deemed or construed
as a general waiver of such provision or any other provision hereof or of any
rights hereunder.  No failure or delay in exercising any right or remedy
hereunder operates as a waiver thereof.  No single or partial exercise of any
right or remedy hereunder precludes any other or further exercise of any right
or remedy hereunder and the exercise of any right or remedy hereunder does not
preclude the simultaneous or later exercise of any other rights or remedies
available at law or in equity.

 

(b)                                 Notwithstanding anything to the contrary
herein, each of the parties hereto acknowledges and agrees that certain of the
provisions contained herein (including the subordination provisions of Section 4
hereof) are solely for the benefit of the Lender Parties and their
representatives, assignees and beneficiaries, and this Note may not be
rescinded, cancelled, amended or modified in any way, and this Note may not be
assigned, sold, pledged as security or otherwise transferred nor may any
provision of this Note be waived or changed, nor may the indebtedness evidenced
hereby be cancelled, compromised or discharged in whole or in part, in each
case, without the prior written consent thereto of, so long as any Senior
Indebtedness remains outstanding, or any Commitments under the Senior Debt
Documents are in effect, the Administrative Agent (on behalf of the Lender
Parties), provided that such consent shall not be unreasonably withheld in
connection with an assignment to Edward Blank, the spouse or children of Edward
Blank, more remote descendants of any such persons, or trusts for the benefit of
any such persons.

 

10.                                 Headings.  All headings in this Note are for
convenience of reference only and do not affect the meaning of any provision.

 

9

--------------------------------------------------------------------------------


 

11.                                 Partial Invalidity.  If any provision of
this Note is at any time held to be invalid by any court of competent
jurisdiction, such invalidity shall not effect the remaining provisions of this
Note, which shall continue to be in full force and effect.

 

12.                                 Waivers.  The Maker hereby waives
presentment, demand for payment, protest, notice of protest and notice of
dishonor of this Note.

 

13.                                 Governing Law.  This Note shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

14.                                 Amended and Restated Note; No Novation. 
This Amended and Restated Promissory Note amends and restates in its entirety
that certain Promissory Note dated December 17, 1997 in the principal amount of
$191,400 by Maker to The Edward Blank 1995 Grantor Retained Annuity Trust (the
“Original Note”), and is not intended as a novation or other compromise of the
obligations of Maker to Holder under the Original Note.

 

IN WITNESS WHEREOF, the undersigned Maker has executed this Note on the date
first written above.

 

 

 

MAKER

:

 

 

 

IQI, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

The terms and conditions
set forth in this
Note are acknowledged,
understood and accepted.

 

 

 

THE EDWARD BLANK 1995 GRANTOR
RETAINED ANNUITY TRUST

 

 

 

By:

 

 

 

 

10

--------------------------------------------------------------------------------